SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.3

TERMINALING SERVICES AGREEMENT

This Terminaling Service Agreement (“Agreement”) is made effective the 14th day
of August, 2013 (the “Effective Date”) between Center Point Terminal Company,
LLC, a Delaware limited liability company (“Terminal”), and Apex Oil Company,
Inc., a Missouri corporation (“Customer”).

RECITALS

A. Terminal, together with its subsidiaries and affiliates, is the owner of the
terminaling facilities specified on Schedule A (each such facility, a “Terminal
Facility” and, collectively, the “Terminal Facilities”).

B. Customer and Terminal desire to enter into this Agreement to provide for the
storage and handling of various petroleum products as specified herein at the
Terminal Facilities.

AGREEMENT

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows.

1. Facility. Terminal agrees to provide an area at each Terminal Facility for
the purpose of loading or unloading various petroleum products (each a “Product”
and, collectively, the “Products”) and will reserve at each Terminal Facility
commingled, non-dedicated storage for such Products in one or more tanks having
gross shell capacity as specified on Schedule B. Terminal shall provide all
suitable terminaling and related services required to safely perform all
operations contemplated to be performed by Terminal herein at each Terminal
Facility. Each Terminal Facility will be maintained in good working order by
Terminal at its own cost and expense at all times during the term of this
Agreement.

2. Operations.

2.1. Receipt and Delivery of Product. Customer will deliver Products to the
Terminal Facilities in bulk. In compliance with all applicable state, federal
and local laws and regulations, Terminal will receive, store, handle and reship
such Products in accordance with Customer’s reasonable requirements submitted to
Terminal by Customer in writing and will tender such Products to carriers for
shipment as directed by Customer in writing. The receipt, formulating, storage,
handling, reshipment and related operations contemplated hereunder will be
conducted by or on behalf of Terminal in accordance with generally accepted
terminaling practices. Receipts will be issued by Terminal to Customer for all
Products delivered to Terminal by or for Customer. In-tank transfers from or to
other throughput customers at a Terminal Facility shall be evidenced by
Terminal’s issuance of a stock movement confirmation. All movements will be
verified either via pipeline transfer ticket, if applicable, or by a suitable
independent inspection agency if so selected by Customer and reasonably
satisfactory to Terminal, with the cost of such agency to be borne by Customer.
For clarity, Terminal will have complete control and responsibility for the
operation of the Terminal Facilities at all times.

2.2. Physical Deliveries; Overdelivery. Customer shall nominate physical
deliveries at least thirty (30) days in advance. Physical delivery nominations
received with less than thirty days advance notice shall be scheduled by
Terminal on a best efforts basis only. If a scheduled delivery will exceed
Customer’s available contracted capacity, Terminal reserves the right to reject
the nomination or delivery to the extent that it exceeds Customer’s contracted
capacity.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3. Commingled Product. Customer acknowledges that the Products delivered to
Terminal may be commingled with compatible products belonging to third parties,
and Customer further acknowledges that its Products shall be fungible so that
such Products can be commingled without causing contamination, dilution or other
damage to the products of third parties. If Customer’s Products cause
contamination, dilution or other damage to the products of third parties,
Customer shall be responsible for all costs associated with or incurred as a
result of such event, and Customer shall indemnify and hold harmless Terminal
from and against any loss, cost or expense incurred by Terminal as a result of
such event.

2.4. Determination of Quantity. For purposes of this Agreement, the quantity of
a Product received from or for the account of Customer shall be determined by
Terminal’s inbound custody transfer meter for pipeline deliveries, if
applicable. Outbound truck deliveries shall be determined by the truck rack
meters. Barge and ship deliveries will be measured by independent inspection
agency or static shore tank measurements. In-tank transfer quantities between
customers shall be based on the exact amount of Product to be transferred.
Samples may be taken by automatic sampling equipment, if available. At
Terminal’s discretion, Terminal may allocate tank bottoms as operationally
required.

2.5. Taxes and Assessments. Customer agrees to pay all taxes and assessments
that may be assessed by any governmental authority against any Product of
Customer or against Terminal (except for Terminal’s income, franchise and real
estate taxes) with respect to the receiving, storing, handling, shipping or
disposing of any Product or other property of Customer. Customer shall pay its
direct costs or pro rata share of any inventory or use tax or so-called spill
tax, pollution control tax or emission fee which may be assessed against the
Terminal, any Products, the service or throughput fees payable hereunder or
against the services to be performed by Terminal hereunder. Upon request by
Terminal, Customer shall provide to Terminal all certificates and license
information as may be required in connection with the payment of or exemption
from applicable fuel and excise taxes.

3. Term. The initial term of this Agreement with respect to a Terminal Facility
shall commence on the Effective Date and continue for the period set forth for
such Terminal Facility on Schedule A (each such initial term, the “Initial Term”
and, collectively, the “Initial Terms”). This Agreement shall automatically
renew for successive one year terms with respect to a Terminal Facility after
the end of the Initial Term (each such renewal term, the “Renewal Term” and,
collectively, the “Renewal Terms”) unless either party notifies the other party
in writing at least one hundred twenty (120) days prior to expiration of the
Initial Term for a Terminal Facility or the then current Renewal Term for such
Terminal Facility, as applicable, of its intent to cancel this Agreement with
respect to such Terminal Facility, in which event this Agreement will terminate
with respect to such Terminal Facility at the end of such Initial Term or such
Renewal Term, as applicable.

4. Charges.

4.1. Base Storage Fee. Customer agrees to pay the per barrel storage rates
listed on Schedule B for each Terminal Facility (the “Storage Rates”) on a
monthly basis for the product volumes listed on Schedule B (the “Stipulated
Volumes”). The Storage Rates multiplied by the Stipulated Volumes shall be
referred to as the “Base Storage Fee.” If additional storage is available,
Customer may increase its Stipulated Volumes on the same terms and conditions as
set forth in this Agreement. Base Storage Fees for any period of less than a
full month shall be apportioned based on the number of days in such month.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4.2. Excess Storage Fees. Customer agrees to pay (i) [**] per-barrel for Product
throughput in a given month in excess of the total Stipulated Volumes, and
(ii) the applicable Storage Rate for storage of Product in a given month in
excess of the Stipulated Volumes at any Terminal Facility (the “Excess Storage
Fees”). Excess Storage Fees for any period of less than a full month shall be
apportioned based on the number of days in such month.

4.3. Ancillary and Additive Services Fees. Customer agrees to pay the applicable
fees listed on Schedule C for any ancillary or additive services provided by
Terminal (“Ancillary and Additive Services Fees”).

4.4. Documentation Change Fee. If Customer requests a change to any bill of
lading after the transport vehicle has departed a Terminal Facility, Customer
shall pay an additional documentation fee of $[**] per bill of lading that is
changed. Additionally, all affected parties must provide written approval to any
change in a bill of lading after the transport vehicle has departed a Terminal
Facility.

4.5. Invoicing and Payment. Customer agrees to pay monthly to Terminal (i) the
Base Storage Fee, in advance, and (ii) Excess Storage Fees and Ancillary and
Additive Services Fees incurred during the previous month. Terminal will invoice
Customer at the beginning of each month, and Customer will pay Terminal the
invoiced amounts no later than fourteen (14) days after receipt of Terminal’s
invoice.

4.6. Rate and Fee Adjustments. The Storage Rates and Excess Storage Fees are
fixed from the Execution Date to, and including, December 31, 2014, and will be
adjusted each January 1 thereafter (an “Indexing Date”) by a percentage equal to
80% of the change in the published Federal Consumer Price Index (i.e., the entry
of “All items for Urban Wage Earners and Clerical Workers”) over the first
twelve (12) of the fifteen (15) months preceding the Indexing Date. This
adjustment procedure will continue during the Initial Term of this Agreement for
each Terminal Facility and any and all Renewal Terms; provided, however, that in
no event will the applicable rates (i) increase by more than 3% on any Indexing
Date or (ii) decrease. All Ancillary and Additive Services Fees will be fixed
from the Effective Date to and including December 31, 2014 and will be adjusted
each January 1 thereafter by Terminal to reflect Terminals average annual
percentage cost increase of such product(s) and services. In no event will
Ancillary and Additive Services Fees be adjusted downward.

4.7. Late Payments. Any amount payable by Customer hereunder, if not paid when
due, bears interest from the due date until the date payment is received by
Terminal at an annual rate equal to the rate of two percentage points above the
prime rate of interest effective for the payment due date as published in The
Wall Street Journal, but not more than the maximum rate of interest permitted
under applicable law, such interest payable within five days following
Customer’s receipt of invoice for such interest.

5. Title; Cargo Insurance. Title to all Products delivered by or for Customer to
Terminal remains in Customer’s name. It shall be Customer’s responsibility to
obtain any desired cargo insurance on its Products in the Terminal Facilities.

6. Independent Contractor. It is understood and agreed by the parties hereto
that Terminal, in performing the services hereunder, is acting as an independent
contractor and not as an agent of Customer.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

7. Indemnification.

7.1. By Terminal. Subject to Sections 7.3, 8, 9 and 11, and except as otherwise
provided in Section 12, Terminal hereby unconditionally, irrevocably and
absolutely agrees to protect, defend, indemnify and hold harmless Customer and
Customer’s past, present and future officers, directors, shareholders,
employees, agents, attorneys and representatives, and each of the foregoing’s
successors and assigns (collectively the “Customer Indemnitees”), from any and
all manner of actions, suits, debts, sums of money, interest owed, accounts,
controversies, agreements, guaranties, promises, undertakings, charges, damages,
judgments, executions, obligations and reasonably incurred costs, expenses and
fees (including reasonable attorneys’ fees and court costs), counterclaims,
claims, demands, causes of action, liabilities, losses and amounts paid in
settlement (collectively “Adverse Consequences”) incurred, paid or sustained by
any of the Customer Indemnitees, in each case in connection with, arising out
of, based upon, relating to or otherwise involving the negligent or willful acts
or omissions on the part of Terminal, its employees, agents or contractors in
the performance of this Agreement.

7.2. By Customer. Subject to Sections 7.3, 9 and 11, and except as otherwise
provided in Section 12, Customer hereby unconditionally, irrevocably and
absolutely agrees to protect, defend, indemnify and hold harmless Terminal and
Terminal’s past, present and future officers, directors, shareholders,
employees, agents, attorneys and representatives, and each of the foregoing’s
successors and assigns (collectively the “Terminal Indemnitees”), from any and
all Adverse Consequences incurred, paid or sustained by any of the Terminal
Indemnitees, in each case in connection with, arising out of, based upon,
relating to or otherwise involving: (i) the negligent or willful acts or
omissions on the part of Customer, its employees, agents, or contractors
(including any contractors transporting Product to or from a Terminal Facility
unless under the employ or under contract to Terminal) in the performance of
this Agreement; and (ii) the receipt, formulating, storage, handling or
reshipment of Customer’s Products pursuant to this Agreement.

7.3. Concurrent Fault. In the event that any Adverse Consequences are caused in
whole or in part by the concurrent negligent or willful acts or omissions of
Terminal, its employees, agents or contractors, on the one hand, and Customer,
its employees, agents or contractors, on the other hand, then the obligation of
the parties to indemnify under this Section 7 will be comparative and each party
will indemnify the other to the extent that such party’s act or omission (or the
acts or omissions of such party’s employees, agents or contractors) was the
cause of such Adverse Consequences.

7.4. Control of Claim. If any such action, suit or proceeding is commenced
against, or any such claim, demand or amount is assessed against, any person in
respect of which such person proposes to demand indemnification hereunder (the
“Indemnitee”), the person from whom the Indemnitee is seeking indemnification
hereunder (the “Indemnitor”) is to be notified to that effect with reasonable
promptness. The Indemnitor is to control the defense of any such action, and may
employ counsel in defense thereof, all at Indemnitor’s expense, unless and until
Indemnitor satisfies or otherwise settles such action and obtains a release of
the Indemnitee from the third party bringing such action, in a form acceptable
to the Indemnitee and his counsel.

8. Limitation on Liability. If loss or damage to any of Customer’s Products
arises from any cause (including improper loading and unloading of Customer’s
Products or actions not conforming to Customer’s orders on the part of Terminal,
its employees, agents, or contractors), Terminal will not be liable to Customer
for more than the actual cost to Customer of any lost or damaged Product, less
salvage value. Terminal will not be responsible for Adverse Consequences
resulting from the loss or destruction of any of Customer’s Products except and
to the extent that such loss or destruction is caused by the negligence of
Terminal, its employees, agents or invitees (other than Customer or Customer’s
employees, agents or invitees). Terminal will not be responsible for chemical
deterioration of any of Customer’s

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Products resulting from the ordinary storage of Customer’s Products at a
Terminal Facility. Terminal will have no liability to a Customer Indemnitee
unless a written claim is delivered to Terminal by the Customer Indemnitee
within four months after Terminal reports the alleged loss to the Customer or
the Customer discovers the alleged loss, whichever is earlier. Customer may not
make any deductions from any invoice presented by Terminal pending the
resolution of any claim. EXCEPT AS EXPRESSLY HEREIN PROVIDED, THERE ARE NO
GUARANTEES OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE. Notwithstanding anything to the
contrary contained in this Agreement, Terminal will not have liability for any
reason whatsoever to Customer for evaporation, shrinkage or other loss of
Product (“Product Losses”) in an amount equal to or less than 0.3% (three-tenths
of one percent) of the average volume of Customer’s Products stored at a
Terminal Facility for the relevant period of time (the “Deduction Amount”),
Terminal shall be accountable for the delivery of that quantity of Product
accepted and received by Terminal after the deduction of the Deduction Amount.
Product Losses shall be calculated and reported on a monthly basis. Terminal, at
its option, shall either replace or pay Customer the fair market value for all
Product Losses in excess of the Deduction Amount. The fair market value of the
Product is computed from the average low posted price of the products for the
closest geographical area for the point of delivery as reported in Platt’s
Oilgram Price Service for the twelve months preceding the date on which the
Product Loss took place. Settlements will be made annually.

9. Insurance.

9.1. Terminal. Terminal agrees to provide and carry (or cause to be provided and
carried) the following insurance during the term of this Agreement, at its
expense and in forms and with insurance companies reasonably acceptable to
Customer:

 

  (i) Statutory Workmen’s Compensation and Employer’s Liability Insurance with a
minimum limit of the greater of $1,000,000 per occurrence or the applicable
amount required by state or federal laws;

 

  (ii) Commercial General Liability Insurance as follows:

 

  (a) Bodily Injury Liability in an amount of not less than $1,000,000 for
injuries, including death, to any one person in any one occurrence, and in an
amount of not less than $2,000,000 covering injuries, including death, to more
than one person in any one occurrence; and

 

  (b) Property Damage Liability in an amount of not less than $1,000,000
covering damage to or destruction of property in any one occurrence; and

 

  (iii) Fire and Extended Coverage to cover replacement value of the Terminal
Facilities.

Terminal has no obligation under this Agreement to insure Customer’s Products
and property or property of others.

9.2. Customer. Customer agrees to provide and carry (or cause to be provided and
carried) the following insurance during the term of this Agreement (for itself
and its subcontractors and third party carriers), at its expense and in forms
and with insurance companies reasonably acceptable to Terminal:

 

  (i) Statutory Workmen’s Compensation and Employer’s Liability Insurance with a
minimum limit of the greater of $1,000,000 per occurrence or the applicable
amount required by state or federal laws;

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (ii) Commercial General Liability Insurance as follows:

 

  (a) Bodily Injury Liability in an amount of not less than $1,000,000 for
injuries, including death, to any one person in any one occurrence, and in an
amount of not less than $2,000,000 covering injuries, including death, to more
than one person in any one occurrence;

 

  (b) Property Damage Liability in an amount of not less than $1,000,000
covering damage to or destruction of property in any one occurrence; and

 

  (iii) Comprehensive Automobile Liability Insurance with liability limits of
$2,000,000 per occurrence for bodily injury and property damage; and

 

  (iv) Excess liability/umbrella insurance over the above-listed coverages to a
limit of $5,000,000.

Customer’s Commercial General Liability and Automobile Liability insurance
coverage must include Terminal as an additional insured as its interest may
appear. If Customer carries any insurance on Customer’s Products or Customer’s
property, Customer must cause its insurance carrier to endorse the policies to
waive subrogation against Terminal. If Customer is self-insured for losses to
Customer’s Products or Customer’s property, Customer hereby waives subrogation
against Terminal. Copies of any and all of the foregoing insurance policies and
endorsements must be furnished to Terminal upon request.

10. Default. If a party (the “Defaulting Party”) fails to perform any of the
covenants or obligations of performance or payment imposed upon it under and by
virtue of this Agreement (except where such failure is excused under other
applicable provisions hereof), then in such event the other party (the
“Non-Defaulting Party”) must give the Defaulting Party written notice thereof,
stating specifically the cause for which such notice of default is given. The
Non-Defaulting Party may cancel this Agreement (by written notice to the
Defaulting Party) without any further obligation and has the right to collect
any amount due it hereunder for any Adverse Consequences suffered by it if:
(i) the Defaulting Party fails to make payment within ten days after receipt of
notice of default in payment for charges; or (ii) within a period of 30 days
after receipt of notice of any other default hereunder the Defaulting Party does
not commence with diligence to remove and remedy the default, fully indemnify
the Non-Defaulting Party from any and all Adverse Consequences resulting from
such default and thereafter pursue and complete removal of such default with
diligence.

If Customer holds over after the Initial Term or the then current Renewal Term
as specified in Section 3 or fails or refuses to remove all of its Products from
a Terminal Facility upon expiration of such term, then (i) in addition to any
damages incurred by Terminal, Customer shall be obligated to pay holdover
throughput or storage charges with respect to such Terminal Facility equal to
twice the rate then applicable under Section 4 above for the entire volume of
storage available to Customer during the term, (ii) Terminal may withhold
Customer’s access to its Products at such Terminal Facility until all charges
are paid, and (iii) Terminal may avail itself of the remedy of self-help to
remove any or all of Customer’s Products from such Terminal Facility, move such
Products into temporary storage and/or sell the same at private sale or public
auction in order to recover the charges and damages specified in the preceding
subclauses and any other damages incurred by Terminal as a result of such
breach.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

11. Force Majeure.

11.1. Effect of Force Majeure. If either party is rendered unable by force
majeure to perform or comply fully or in part with any obligation or condition
of the Agreement (other than the payment of money), the affected party must give
written notice to the other party of such force majeure event (a “Force Majeure
Notice”) within 48 hours after receiving notice of the occurrence of the force
majeure event relied upon. In such event, both parties will be relieved of
liability, but only with respect to that portion of the specific Terminal
Facility or Products for which the force majeure event has been declared, and
will suffer no prejudice for failure to perform their obligations hereunder with
respect to such Terminal Facilities or Products during such period, except for
the obligations to make payment of any and all charges for services provided
pursuant to this Agreement prior to the occurrence of such force majeure event
(and any indemnification obligations hereunder). In addition, Terminal will have
the right to curtail storage space or allocate its supply of storage in a manner
which, in its sole discretion, is fair and reasonable in the circumstances, and
will not be obligated to obtain or purchase other storage space for Customer and
Customer will not hold Terminal responsible in any manner for any losses or
damages which Customer may claim as a result of any such failure, curtailment or
allocation by Terminal. Terminal will not be required to make up any storage
space not available as a result of any force majeure event. If a period of
suspension under a force majeure event continues in excess of twelve
(12) consecutive months, that portion of the affected Terminal Facilities,
storage tanks or products may be terminated (with a corresponding and pro rata
adjustment to the Base Storage Fee), upon no less than thirty (30) days notice,
by either party. For the avoidance of doubt, neither Party may exercise its
right under this Section 11.1 to terminate this Agreement as a result of a force
majeure event with respect to any machinery, storage tanks or other equipment
that has been unaffected by, or has been restored to working order since, the
applicable force majeure.

11.2. Definition. As used herein, the term “force majeure” includes, by way of
example and not in limitation, fire, acts of god, adverse weather, navigational
accidents, vessel damage or loss, accidents at or closing of a navigational or
transportation mechanism, strikes, grievances or actions by or among workers,
lock-outs or other labor disturbances, explosions or accidents to wells,
pipelines, storage depots, refinery facilities, machinery and other facilities,
actions of any government or by any person purporting to represent a government,
shortage, interruption or curtailment of crude oil, acts of terrorists and
inability to obtain or unavoidable delays in obtaining material or equipment or
other causes not reasonably within the control of the affected party and which
such party by the exercise of reasonable diligence could not have prevented or
overcome.

12. Environmental Matters. In the event of any Product spill, discharge or other
casualty resulting in or having the potential to cause environmental pollution
in connection with the performance of this Agreement, Terminal immediately may
commence containment or clean-up operations as deemed appropriate or necessary
by Terminal or as required by any governmental authority. Terminal will notify
Customer immediately of the event and those operations. Terminal will take
commercially reasonable steps to keep Customer advised of such plans and
activities. If remedial activities are required and the responsible party has
not been identified, the responsibilities for prompt payments for the remedial
activities being incurred, as well as initial response costs incurred by
Terminal and Customer will be shared equally between Customer and Terminal. The
ultimate apportionment between Customer and Terminal of all costs and other
damages occasioned by the occurrence will be determined in the following manner.

 

  (i) If the occurrence was caused by the negligence of Terminal, its agent,
employees, contractors or customers, Terminal will indemnify and hold Customer
harmless as set forth in Section 7.1.

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (ii) If the occurrence was caused by the negligence of Customer, its agents,
contractors, customers (including vessels tendered by Customer and its
customers), Customer will indemnify and hold Terminal harmless as set forth in
Section 7.2.

 

  (iii) If the occurrence was caused by the negligence of both Terminal and
Customer or the parties associated with them as defined above, the costs and
damages will be shared ratably based upon the percentage of negligence
attributable to each party as set forth in Section 7.3.

 

  (iv) If the occurrence was caused by a third party either known or unknown in
conjunction with the loading or unloading of Product, Customer and Terminal will
cooperate and will equally share all costs related to the occurrence and the
cost of recovering the damages from the third party or any available clean-up
fund. If recovery is made, such recovery will be apportioned so as to equalize
each party’s share. If partial or no recovery is made, the loss will be shared
equally.

Terminal maintains capabilities to respond to emergency situations which may
include spill containment booms, oil absorbent material and, if applicable, a
boat at the terminal in readiness at all times. Emergency response teams are
trained from volunteer employees and training is up-dated and reinforced on a
regular basis. Terminal emergency procedures are set forth in appropriate
sections of the following documents: U.S. Coast Guard Dock Operations Manual,
EPA’s Spill Prevention Control and Counter Measures Plan; OSHA’s Risk Assessment
and Emergency Response Contingency Plan, as well as the Oil Pollution Act of
1990 Manual for both the U.S. Coast Guard and EPA. These plans are currently in
place and are maintained on an up-to-date basis. The provisions of this
Section 12 are contractual in nature and apply only within the content of this
Agreement. Nothing herein is intended to nor may be construed as establishing
legal liabilities or responsibilities between Customer or Terminal, on the one
hand, and third-party or governmental agencies, on the other hand.

13. Removal of Product. Immediately upon the termination of this Agreement for
any reason with respect to a Terminal Facility, Customer agrees to remove from
such Terminal Facility all of its Products, supplies, equipment and other
materials. Customer may waive such right as to all or part of same, in which
case, if accepted in writing by Terminal at its sole option, the Products,
supplies, equipment and other materials so waived will become the property of
Terminal; provided, however, that in all cases Customer also would be liable for
and will pay all directly-related disposal costs. If waste is generated on a
Terminal Facility’s premises as a result of the Products’ removal, then Terminal
and Customer must mutually agree on an environmentally sound method of disposal
of waste in accordance with all applicable laws and regulations. If the parties
fail to agree to an environmentally sound method for disposal of such waste
within ten days following a proposal by Terminal, then Terminal has the right to
direct and carry out the disposal of such waste in accordance with applicable
laws and regulation, in its name or in the name of Customer, all at Customer’s
sole cost and expense. Customer agrees to pay the cost of such removal and
disposal, including such costs or charges as Terminal may be required to pay in
regard to such waste, including the cost of preparing and processing any
documents in connection therewith.

14. Regulatory Compliance. Terminal agrees to notify (the “Compliance Notice”)
Customer if, in order to comply with applicable laws or governmental regulations
or in order to prevent, reduce, control or monitor any emission or discharge
into the environment of any nature whatsoever, any governmental or regulatory
body initiates a requirement subsequent to the Effective Date which causes
Terminal to: (i) incur additional expense; (ii) effect changes in the operation
of a Terminal Facility; (iii) make any addition to the improvements on a
Terminal Facility; or (iv) change Terminal’s normal methods of operation. Such
Compliance Notice must include Terminal’s estimate of Customer’s share of

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

the additional expense and of the additional expense of making such changes or
additions (the “Compliance Expense”). The estimate of Compliance Expense may
only include Terminal’s estimate of the actual or pro-rata incremental cost
(based on actual volumes of Customer’s Products that are stored at a Terminal
Facility) of such additional expense, change or additions (including engineering
and overhead expense) and subsequent direct changes or additions attributable to
the presence of Customer at a Terminal Facility. On or before 30 days following
delivery of the Compliance Notice, Customer and Terminal agree to negotiate in
good faith to reach an agreement as to the amount and terms of payment of the
agreed-to amount of the Compliance Expense to be paid by Customer to Terminal.
The terms of payment must reasonably compensate Terminal for financing the
agreed-to amount of Compliance Expense in the event that the terms of payment do
not provide for Customer’s complete and immediate reimbursement of Terminal’s
actual cash expenditures. In the event Terminal and Customer are unable to agree
upon Customer’s share of the Compliance Expense, the matter will be settled by
arbitration in accordance with the Commercial Arbitration Rules of the U.S.
Arbitration & Mediation, Midwest (“USA&M”) or the American Arbitration
Association (“AAA”), whichever firm is chosen by the party invoking arbitration.
All hearings will be conducted in St. Louis, Missouri, or at another location
mutually approved by such parties, before an arbitrator who is a licensed
attorney with at least 15 years of experience in commercial law. A judgment upon
the award rendered by the arbitrator shall be entered in a Court with competent
jurisdiction. The Federal Arbitration Act (Title 9 U.S. Code Section 1 et seq.)
shall govern all arbitration and confirmation proceedings. As a condition
precedent to the filing of an arbitration claim, the parties agree to first
mediate at USA&M or AAA. Any party refusing to mediate shall not prevent the
other party from pursuing their claims in arbitration. The parties will share
the cost of mediation equally.

15. Reimbursements. Customer shall reimburse Terminal for all of the following:
(i) the actual cost of any regulatory fees assessed on Customer’s Product,
(ii) the actual cost of any capital expenditures that Terminal agrees to make
upon Customer’s request; and (iii) any cleaning, degassing or other preparation
of storage tanks as requested by Customer. Customer will pay Terminal no later
than fourteen (14) days after receipt of Terminal’s invoice therefor.

16. Amendment and Modification. No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure therefrom, will in any event be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought. Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement is to be effective
only in the specific instance and for the specific purpose for which given.

17. Assignments.

17.1. Customer may not assign or transfer any of its rights or obligations under
this Agreement to any other person unless (i) Terminal provides prior written
consent to such assignment or transfer, which consent may not be unreasonably
withheld, delayed or conditioned, (ii) Customer remains liable for all
obligations under this Agreement until the end of the applicable Initial Term,
and (iii) the proposed assignee (a) is financially and operationally capable of
fulfilling Customer’s obligations under this Agreement, and (b) executes an
assumption agreement whereby the assignee agrees to assume and perform all of
the obligations of Customer under this Agreement. Notwithstanding the preceding
sentence, Customer may assign its rights under this Agreement to any affiliate
of Customer without the prior consent of Terminal, but no such assignment
relieves customer of any of its obligations under this Agreement.

17.2. Terminal may not assign or transfer any of its rights or obligations under
this Agreement to any other person without the prior written consent of Customer
to such assignment or

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

transfer, which consent may not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, Terminal may, upon prior written
notice to Customer, assign all or a portion of its obligations under this
Agreement to (i) an affiliate of Terminal, or (ii) a buyer of Terminal or one or
more Terminal Facilities so long as such buyer (a) is financially and
operationally capable of fulfilling its obligations under this Agreement,
(b) executes an assumption agreement whereby the buyer agrees to assume and
perform the applicable portion of the obligations imposed upon Terminal by this
Agreement, and (c) is not a competitor of Customer.

17.3. If either Customer or Terminal assigns its rights and obligations under
this Agreement relating to one or more Terminal Facilities (the “Transferred
Facilities”) pursuant to this Section 17, then:

 

  (i) Customer’s and Terminal’s rights and obligations with respect to the
Transferred Facilities under this Agreement, including the Stipulated Volumes
and Base Storage Fees relating thereto, will cease and all of Customer’s and
Terminal’s rights and obligations under this Agreement, other than with respect
to the Transferred Facilities, shall continue; and

 

  (ii) the rights and obligations relating to the Transferred Facilities
contained in this Agreement, including the Stipulated Volumes and the Base
Storage Fees relating thereto, will be included in a new services agreement
between Customer or Terminal, as applicable, and the assignee and such new
services agreement will require that the assignee be responsible for the
performance of the assigning party’s obligations relating to the Transferred
Facilities as of such date of transfer.

18. Subletting. Customer may not sublet all or a portion of its Stipulated
Volumes at any Terminal Facility or any space therein without the prior written
consent of Terminal, which consent will not be unreasonably withheld. If
Terminal consents to a subletting by Customer to a sub-customer, such
sub-customer will execute an agreement whereby such sub-customer agrees to
comply with and be subject to the terms and conditions of this Agreement. No
such sublease shall relieve Customer of any of its obligations under this
Agreement and Customer will agree to indemnify Terminal against any claims by
such sub-customer. Any amounts due and payable by such sub-customer in excess of
the amount due and payable under this Agreement shall be split equally between
Customer and Terminal.

19. Right of First Refusal. For so long as Customer is a customer at any of the
Terminal Facilities, in the event that Terminal proposes to enter into a
terminaling services agreement with a third party upon the termination of this
Agreement with respect to one or more Terminal Facilities for reasons other than
(x) a default by Customer and (y) a termination of this Agreement initiated by
Customer pursuant to Section 11, Terminal shall give Customer 10 days prior
written notice (the “ROFR Notice”) of any proposed new terminaling services
agreement with a third party, which notice shall include the material commercial
terms and conditions of the proposed new terminaling services agreement. For a
period of 5 days after the receipt of such written notice, Customer shall have
the right to enter into a new terminaling services agreement with Terminal with
respect to such Terminal Facilities on terms that are at least as favorable to
Terminal as those contained in the ROFR Notice (the “Preemptive Right”). If
Customer exercises its Preemptive Right within such 5 day period, then Terminal
shall be obligated to enter into a terminaling services agreement with Customer
containing the terms and conditions in the ROFR Notice and other reasonable and
customary terms and conditions for agreements of that nature. If Customer does
not exercise its Preemptive Right during such 5 day period, then, for a period
of 90 days after the expiration of such 5 day period, Terminal shall have the
right to negotiate and enter into a terminaling services agreement with the
third party specified in the ROFR Notice containing the terms

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

and conditions set forth therein and other reasonable and customary terms and
conditions for agreements of that nature. If Terminal does not enter into such
agreement within such 90 day period, then the terms and conditions of this
Section 19 shall again become operative with respect to the applicable Terminal
Facilities.

20. Rules/Procedures. Terminal, from time to time, has the right to make,
establish and promulgate reasonable and non-discriminatory rules and procedures
for the Terminal Facilities, including marine (where applicable), common
carrier, and security access procedures. Customer must observe and comply with
and cause its employees and agents to observe and comply with such rules and
provisions. No such rule or provision may be inconsistent with this Agreement.

21. Captions. Captions contained in this Agreement have been inserted herein
only as a matter of convenience and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof.

22. Confidentiality. Customer has confidential information, know-how and
technical data concerning formulae and methods of manufacturing the Products
handled hereunder, and mixtures thereof (collectively the “Confidential
Information”). Customer may from time to time make such Confidential Information
available to Terminal. Terminal agrees to maintain in confidence any
Confidential Information that it may receive from Customer and will not disclose
such information to any person without the prior written consent of Customer.
However, Terminal may disclose such Confidential Information: (i) to legal
counsel of Terminal; (ii) to other professional advisors of Terminal (but only
if they have been informed of the confidential nature of such Confidential
Information and agree to be bound by the terms of this Section); (iii) to
regulatory officials having jurisdiction over Terminal; and (iv) as required by
law or legal process or in connection with any legal proceeding to which
Terminal is a party or is otherwise subject. In each such event (other than
clause (i)), Terminal, prior to such disclosure, is to inform Customer.

23. Construction. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular and vice versa;
(ii) references to any person include such person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; (iii) references to one gender include all genders; (iv) “including”
is not limiting; (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) the words “hereof, “herein”, “hereby”, “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement; (vii) section and exhibit references are
to this Agreement unless otherwise specified; (viii) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof; and
(ix) general or specific references to any law mean such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time.

24. Counterpart Facsimile or Electronic Execution. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
telecopier or electronic transmission is to be treated as an original document.
The signature of any party thereon, for purposes hereof, is to be considered as
an original signature, and the document transmitted is to be considered to have
the same binding effect as an original signature on an original document. At the
request of any party, any telecopy or e-mail document is to be re-executed in
original form by the parties who executed such document. No party may raise the
use of a telecopier or e-mail or the fact that any signature was transmitted
through the use of a telecopier machine or e-mail as a defense to the
enforcement of this Agreement or any amendment or other document executed in
compliance with this Section.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

25. Counterparts. This Agreement may be executed by the parties on any number of
separate counterparts, and all such counterparts so executed constitute one
agreement binding on all the parties notwithstanding that all the parties are
not signatories to the same counterpart.

26. Entire Agreement. This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, letters of intent, understandings, negotiations and discussions of
the parties, whether oral or written.

27. Exhibits. All of the Exhibits attached to this Agreement are deemed
incorporated herein by reference. Any Exhibit to this Agreement may from time to
time be revised, renegotiated and added to by mutual consent of the parties
hereto. Each such revised, renegotiated or amended Exhibit is subject to the
terms and conditions of this Agreement unless the parties hereto specifically
agree otherwise.

28. Failure or Delay. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or privilege hereunder operates as a
waiver thereof; nor does any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. No notice to or demand on any
party in any case entitles such party to any other or further notice or demand
in similar or other circumstances.

29. Governing Law. This Agreement and the rights and obligations of the parties
hereunder are to be governed by and construed and interpreted in accordance with
the laws of the State of Missouri applicable to contracts made and to be
performed wholly within Missouri, without regard to choice or conflict of laws
rules.

30. Legal Fees. Except as otherwise provided herein, all legal and other costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby are to be paid by the party incurring such costs and
expenses. In the event any party brings suit to construe or enforce the terms
hereof, or raises this Agreement as a defense in a suit brought by another
party, the prevailing party is entitled to recover its attorneys’ fees and
expenses.

31. Notices. All notices, consents, requests, demands and other communications
hereunder are to be in writing, and are deemed to have been duly given or made:
(i) when delivered in person; (ii) five (5) days after deposited in the United
States mail, first class postage prepaid; (iii) in the case of overnight courier
services, one business day after delivery to the overnight courier service with
payment provided for; (iv) in the case of telecopy or fax, when sent,
verification received; or (v) in the case of electronic transmission such as
e-mail, when sent; in each case addressed as follows:

if to Customer:

Apex Oil Company, Inc.

8235 Forsyth Blvd., Suite 400

St. Louis, Missouri 63105

Attn: Jeff Call

Telephone #: (314) 889-9600

Fax #: (314) 854-8539

Email: jcall@apexoil.com

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

if to Terminal:

Center Point Terminal Company, LLC

8235 Forsyth Blvd., Suite 400

St. Louis, Missouri 63105

Attn: Steven Twele

Telephone #: (314) 889-9664

Fax #: (314) 854-8539

Email: stwele@worldpointlp.com

or to such other address as any party may designate by notice to the other party
in accordance with the terms of this Section.

32. No Public Utility. This Agreement is made as an accommodation to Customer
and in no event shall Terminal’s services be deemed to be those of a public
utility or common carrier. If for any reason the Terminal or any of its
facilities become a public utility or common carrier, then at the option of
Terminal and upon prior written notice to Customer, Terminal may (a) restructure
and restate this Agreement on commercially reasonable terms in compliance with
applicable regulations, or (b) terminate this Agreement as to the affected
facilities or services.

33. Remedies Cumulative. Each and every right granted hereunder and the remedies
provided for under this Agreement are cumulative and are not exclusive of any
remedies or rights that may be available to any party at law, in equity or
otherwise.

34. Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction is, as to such jurisdiction,
ineffective to the extent of any such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof, or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction, unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.

35. Successors and Assigns. All provisions of this Agreement are binding upon,
inure to the benefit of and are enforceable by or against the parties and their
respective permitted successors and assigns.

36. Third-Party Beneficiary. This Agreement is solely for the benefit of the
parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.

[Signature page follows.]

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION

PROVISION WHICH MAY BE ENFORCED BY THE PARTIES

 

CENTER POINT TERMINAL COMPANY, LLC By:   /s/ Kenneth E. Fenton Name:   Kenneth
E. Fenton Title:   Executive Vice President APEX OIL COMPANY, INC. By:   /s/
Jeffery Call Name:   Jeffery Call Title:   President

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE A

TERMINAL FACILITIES AND INITIAL CONTRACT TERMS

 

Terminal Facility    Initial Contract Term

Albany

   2 Year

Baltimore

   3 Years

Chesapeake

   1 Year

Gates

   1 Year

Glenmont

   2 years

Jacksonville

   3 Years

Newark

   5 Years

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE B

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 

Terminal Facility

   Albany     Baltimore      Chesapeake     Gates      Glenmont     
Jacksonville     Newark      Total  

Stipulated Volumes

     520,000 1      761,900         340,300 2      276,000         1,719,678   
     495,000 3      398,500         4,511,378   

Storage Rates/bbl*

   $ [**]      $ [**]       $ [**]      $ [**]       $ [**]       $ [**]      $
[**]      

 

* Subject to adjustment as provided in Section 4.6.

 

 

1  Stipulated volumes to be reduced by the amount contracted to World Fuel
Service Corporation.

2 

Stipulated volumes to be reduced by the amount contracted to Perdue Grain and
the term extended for one (1) additional year.

3  Stipulated volumes to be reduced by the amount contracted to Musket
Corporation.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE C

ADDITIVE & ANCILLARY SERVICE FEES*

 

     Albany
(b)      Baltimore
(a)      Chesapeake
(b)      Gates
(b)      Glenmont
(b)      Jacksonville
(c)      Newark
(a)  

Generic Gas Additive/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Proprietary Gas Additive/bbl

     N/A         N/A         N/A         N/A         N/A         N/A         N/A
  

Ethanol Blending/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Biodiesel Blending/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Butane Blending/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Red Dye Injection/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Lubricity Additive/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Cold Flow Additive/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Rail Car Unloading/bbl

   $ [**]         N/A       $ [**]         N/A         N/A       $ [**]        
N/A   

Barge Imports/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Barge Exports/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Pipeline Service Fee/month

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

Pipeline Throughput Fee/bbl

   $ [**]       $ [**]       $ [**]       $ [**]       $ [**]       $ [**]      
$ [**]   

 

* Subject to adjustment as provided in Section 4.6.

 

17